MEMORANDUM **
Luis Manuel Martinez Chavez, Anita Ambriz Sanchez, and Montserrat Martinez Ambriz, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reconsider its order dismissing their appeal. Our jurisdiction is governed by 8 U.S.C. § 1252. Reviewing for abuse of discretion, Morales Apolinar v. Mukasey, 514 F.3d 893, 895 (9th Cir.2008), we deny in part and dismiss in part the petition for review.
The BIA was within its discretion in denying the petitioners’ motion to reconsider because the motion failed to identify any error of fact or law in the BIA’s prior decision dismissing their appeal. See 8 C.F.R. § 1003.2(b)(1); see also Socop-Gonzalez v. INS, 272 F.3d 1176, 1180 n. 2 (9th Cir.2001) (en banc).
To the extent the petitioners seek review of the BIA’s April 27, 2005 order dismissing their appeal, we lack jurisdiction to consider their contentions because the petition for review is not timely as to that order. See 8 U.S.C. § 1252(b)(1); Singh v. INS, 315 F.3d 1186, 1188 (9th Cir .2003).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.